Exhibit 10.2

 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of July 31, 2015, is
made by and between Majesco Entertainment Company, a Delaware corporation
(“Seller”), and Jesse Sutton (“Buyer”).
 
RECITALS
 
A.           Seller owns all of the issued and outstanding units of membership
interests (the “Units”) of ZIFT INTERACTIVE LLC, a Nevada limited liability
company (the “Company”), which Units constitute, as of the date hereof, all of
the issued and outstanding units of membership interests of the Company.
 
B.           Buyer was the current Chief Executive Officer of Seller and, in
consideration for, among other things, Buyer’s resignation from all positions he
holds with the Seller and Buyer’s ongoing role as a consultant to the Seller,
Seller has agreed to sell the Company to the Buyer.
 
C.           In connection with the sale of the Company to the Buyer, Buyer wish
to acquire from Seller, and Seller wishes to transfer to Buyer, the Units, upon
the terms and subject to the conditions set forth herein.
 
Accordingly, the parties hereto agree as follows:
 
1.           Purchase and Sale of Units.
 
(a)           Purchased Units. Subject to the terms and conditions provided
below, Seller hereby sells and transfers to Buyer and Buyer hereby purchases
from Seller, on the Closing Date (as defined in Section 1(c)), all of the Units.
 
(b)           Purchase Price.  The purchase price for the Units shall be the
resignation of the Buyer as the Seller’s Chief Executive Officer, Buyer’s
ongoing role as a consultant to the Seller and the delivery of the Separation
Agreement, in the form attached hereto as Exhibit A (the “Separation
Agreement”), deliverable as provided in Section 2(b).
 
(c)           Closing. The closing of the transactions contemplated in this
Agreement (the “Closing”) shall take place upon the execution of this
Agreement.  The date on which the Closing occurs shall be referred to herein as
the Closing Date (the “Closing Date”).
 
2.           Closing.
 
(a)           Transfer of Units. At the Closing, Seller and Buyer shall execute
this Agreement, which shall vest Buyer with good and marketable title to all of
the issued and outstanding units of membership interests of the Company, free
and clear of all liens and encumbrances.
 
(b)  Payment of Purchase Price. Buyer acknowledges that Seller has delivered the
Separation Agreement.
 
3.           Representations and Warranties of Seller. Seller represents and
warrants to Buyer as of the date hereof as follows:
 
(a)           Corporate Authorization; Enforceability. The execution, delivery
and performance by Seller of this Agreement is within the corporate powers and
has been, duly authorized by all necessary corporate action on the part of
Seller. This Agreement has been duly executed and delivered by Seller and
constitutes the valid and binding agreement of Seller, enforceable against
Seller in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.
 
(b)           Governmental Authorization. The execution, delivery and
performance by Seller of this Agreement requires no consent, approval, Order,
authorization or action by or in respect of, or filing with, any Governmental
Authority.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Non-Contravention; Consents. The execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby do not (i) violate the certificate of incorporation, as
amended, or bylaws, as amended, of Seller or (ii) violate any applicable Law or
Order.
 
(d)           Capitalization. As of the date hereof, Seller owns the Units,
which Units represent 100% of the outstanding units of membership interests of
the Company. The Units are duly authorized, validly issued, fully-paid,
non-assessable and free and clear of any Liens. There are no outstanding
options, warrants or other convertible securities which may be converted or
exercises into units or membership interests of the Company.
 
4.           Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as of the date hereof as follows:
 
(a)           Enforceability. The execution, delivery and performance by Buyer
of this Agreement are within Buyer’ powers. This Agreement has been duly
executed and delivered by Buyer and constitutes the valid and binding agreement
of Buyer, enforceable against Buyer in accordance with its terms, except to the
extent that its enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles.
 
(b)           Governmental Authorization. The execution, delivery and
performance by Buyer of this Agreement require no consent, approval, Order,
authorization or action by or in respect of, or filing with, any Governmental
Authority.
 
(c)           Non-Contravention; Consents. The execution, delivery and
performance by Buyer of this Agreement, and the consummation of the transactions
contemplated hereby do not violate any applicable Law or Order.
 
(d)           Purchase for Investment.  Buyer is financially able to bear the
economic risks of acquiring an interest in the Company and the other
transactions contemplated hereby, and has no need for liquidity in this
investment. Buyer has such knowledge and experience in financial and business
matters in general, and with respect to businesses of a nature similar to the
business of the Company, so as to be capable of evaluating the merits and risks
of, and making an informed business decision with regard to, the acquisition of
the Units. Buyer is acquiring the Units solely for its own account and not with
a view to or for resale in connection with any distribution or public offering
thereof, within the meaning of any applicable securities laws and regulations,
unless such distribution or offering is registered under the Securities Act of
1933, as amended (the “Securities Act”), or an exemption from such registration
is available. Buyer has (i) received all the information he have deemed
necessary to make an informed investment decision with respect to the
acquisition of the Units, (ii) had an opportunity to make such investigation as
he has desired pertaining to the Company and the acquisition of an interest
therein, and to verify the information which is, and has been, made available to
him and (iii) had the opportunity to ask questions of Seller concerning the
Company. Buyer has received no public solicitation or advertisement with respect
to the offer or sale of the Units.
 
(e)           Liabilities and Taxes.  Following the Closing, Seller will have no
debts, liabilities or obligations relating to the Company or its business or
activities (including an reserves on its balance sheet), whether before or after
the Closing, and there are no outstanding guaranties, performance or payment
bonds, letters of credit or other contingent contractual obligations that have
been undertaken by Seller directly or indirectly in relation to the Company or
its business and that may survive the Closing. Following the Closing, Buyer
agrees and confirms that it will file all tax returns required to be filed by it
with respect to the Company acquired hereunder and include therewith a Form 8594
with each such filing.  Such Form 8594 shall include such information as shall
have been approved in writing by the Seller prior to filing.
 
        5.           Indemnification and Release.
 
(a)           Indemnification. Buyer covenant and agree to indemnify, defend,
protect and hold harmless Seller, and its officers, directors, employees,
stockholders, agents, representatives and affiliates (collectively, together
with Seller, the “Seller Indemnified Parties”) at all times from and after the
date of this Agreement from and against all losses, liabilities, damages,
claims, actions, suits, proceedings, demands, assessments, adjustments, costs
and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from (i) any breach of the representations and warranties of Buyer
set forth herein or in certificates delivered in connection herewith, (ii) any
breach or nonfulfillment of any covenant or agreement on the part of Buyer under
this Agreement, (iii) any debt, liability or obligation of the Company, whether
incurred or arising prior to the date hereof or after, (iv) the conduct and
operations of the business of the Company whether before or after the Closing,
or (v) claims asserted against the Company whether arising before or after the
Closing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Third Party Claims.
 
(i)           If any claim or liability (a “Third-Party Claim”) should be
asserted against any of the Seller Indemnified Parties (the “Indemnitee”) by a
third party after the Closing for which Buyer has an indemnification obligation
under the terms of Section 5(a), then the Indemnitee shall notify Buyer (the
“Indemnitor”) within 20 days after the Third-Party Claim is asserted by a third
party (said notification being referred to as a “Claim Notice”) and give the
Indemnitor a reasonable opportunity to take part in any examination of the books
and records of the Indemnitee relating to such Third-Party Claim and to assume
the defense of such Third-Party Claim and in connection therewith and to conduct
any proceedings or negotiations relating thereto and necessary or appropriate to
defend the Indemnitee and/or settle the Third-Party Claim. The expenses
(including reasonable attorneys’ fees) of all negotiations, proceedings,
contests, lawsuits or settlements with respect to any Third-Party Claim shall be
borne by the Indemnitor. If the Indemnitor agrees to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, through counsel reasonably satisfactory to
Indemnitee, then the Indemnitor shall be entitled to control the conduct of such
defense, and shall be responsible for any expenses of the Indemnitee in
connection with the defense of such Third-Party Claim so long as the Indemnitor
continues such defense until the final resolution of such Third-Party Claim. The
Indemnitor shall be responsible for paying all settlements made or judgments
entered with respect to any Third-Party Claim the defense of which has been
assumed by the Indemnitor. Except as provided in subsection (ii) below, both the
Indemnitor and the Indemnitee must approve any settlement of a Third-Party Claim
except that the Indemnitor may conclude a settlement of a Third Party Claim if
the indemnitee receives a general release from the Third Party claimant as a
part of such settlement. A failure by the Indemnitee to timely give the Claim
Notice shall not excuse Indemnitor from any indemnification liability except
only to the extent that the Indemnitor is materially and adversely prejudiced by
such failure.
 
(ii)           If the Indemnitor shall not agree to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, or shall fail to continue such defense
until the final resolution of such Third-Party Claim, then the Indemnitee may
defend against such Third-Party Claim in such manner as it may deem appropriate
and the Indemnitee may settle such Third-Party Claim, in its sole discretion, on
such terms as it may deem appropriate. The Indemnitor shall promptly reimburse
the Indemnitee for the amount of all settlement payments and expenses, legal and
otherwise, incurred by the Indemnitee in connection with the defense or
settlement of such Third-Party Claim. If no settlement of such Third-Party Claim
is made, then the Indemnitor shall satisfy any judgment rendered with respect to
such Third-Party Claim before the Indemnitee is required to do so, and pay all
expenses, legal or otherwise, incurred by the Indemnitee in the defense against
such Third-Party Claim.
 
(c)           Non-Third-Party Claims. Upon discovery of any claim for which
Buyer has an indemnification obligation under the terms of this Section 5 which
does not involve a claim by a third party against the Indemnitee, the Indemnitee
shall give prompt notice to Buyer of such claim and, in any case, shall give
Buyer such notice within 30 days of such discovery. A failure by Indemnitee to
timely give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.
 
(d)           Release.  Buyer, on behalf of himself and his Related Parties,
hereby release and forever discharge Seller and its individual, joint or mutual,
past and present representatives, Affiliates, officers, directors, employees,
agents, attorneys, stockholders, controlling persons, subsidiaries, successors
and assigns (individually, a “Releasee” and collectively, “Releasees”) from any
and all claims, demands, proceedings, causes of action, orders, obligations,
contracts, agreements, debts and liabilities whatsoever, whether known or
unknown, suspected or unsuspected, both at law and in equity, which Buyer or any
of his Related Parties now has or has ever had against any Releasee, except for
claims, liabilities and obligations under this Agreement, the Agreement of
Conveyance, Transfer and Assignment of Assets and Assumption of Obligations made
as of July 31, 2015, by the Company and the Seller and the Separation Agreement
entered into as of the 27th day of July, 2015 by and between Buyer and Seller.
Buyer hereby irrevocably covenants to refrain from, directly or indirectly,
asserting any claim or demand, or commencing, instituting or causing to be
commenced, any proceeding of any kind against any Releasee, based upon any
matter released hereby. “Related Parties” shall mean, with respect to Buyer, (i)
any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with Buyer,
(ii) any Person in which Buyer hold a Material Interest or (iii) any Person with
respect to which any Buyer serves as a general partner or a trustee (or in a
similar capacity). For purposes of this definition, “Material Interest” shall
mean direct or indirect beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of voting securities or other
voting interests representing at least ten percent (10%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least ten percent (10%) of the outstanding equity securities or
equity interests in a Person.

 
 
 

--------------------------------------------------------------------------------

 
 
6.           Definitions. As used in this Agreement:
 
(a)           “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
the first Person. For the purposes of this definition, “Control,” when used with
respect to any Person, means the possession, directly or indirectly, of the
power to (i) vote 10% or more of the securities having ordinary voting power for
the election of directors (or comparable positions) of such Person or (ii)
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” have meanings correlative to the
foregoing;
 
(b)           “Governmental Authority” means any domestic or foreign
governmental or regulatory authority;
 
(c)           “Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, Permit, license, policy or rule of common law;
 
(d)           “Lien” means, with respect to any property or asset, any mortgage,
lien, pledge, charge, security interest, encumbrance or other adverse claim of
any kind in respect of such property or asset. For purposes of this Agreement, a
Person will be deemed to own, subject to a Lien, any property or asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset;
 
(e)           “Order” means any judgment, injunction, judicial or administrative
order or decree;
 
(f)           “Permit” means any government or regulatory license,
authorization, permit, franchise, consent or approval; and
 
(h)           “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
 
7.           Miscellaneous.
 
(a)           Counterparts. This Agreement may be signed in any number of
counterparts, each of which will be deemed an original but all of which together
shall constitute one and the same instrument.
 
(b)           Amendments and Waivers.
 
(i)           Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
(ii)           No failure or delay by any party in exercising any right, power
or privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law.
 
(c)           Successors and Assigns. The provisions of this Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer (including by operation of Law) any of its rights or obligations under
this Agreement without the consent of each other party hereto.
 
(d)           No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted successors and assigns and
nothing herein expressed or implied will give or be construed to give to any
Person, other than the parties hereto, those referenced in Section 5 above, and
such permitted successors and assigns, any legal or equitable rights hereunder.

 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Governing Law. This Agreement will be governed by, and construed
in accordance with, the internal substantive law of the State of New York.
 
(f)           Headings. The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.
 
(g)           Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement. This
Agreement supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof of this
Agreement.
 
(h)           Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance is held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
the remainder of the provisions of this Agreement (or the application of such
provision in other jurisdictions or to Persons or circumstances other than those
to which it was held invalid, illegal or unenforceable) will in no way be
affected, impaired or invalidated, and to the extent permitted by applicable
Law, any such provision will be restricted in applicability or reformed to the
minimum extent required for such provision to be enforceable. This provision
will be interpreted and enforced to give effect to the original written intent
of the parties prior to the determination of such invalidity or
unenforceability.
 
(i)           Notices.  Any notice, request or other communication hereunder
shall be given in writing and shall be served either personally, by overnight
delivery or delivered by mail, certified return receipt and addressed to the
following addresses:
 
(a)
If to Buyer

 
Jesse Sutton
20 Monmouth Terrace
Deal, NJ 07723
 
(b)  
If to Seller:

 
Majesco Entertainment Company
404I-T Hadley Road
S. Plainfield, NJ 07080
 
[Signature Page Follows]
 
 
 
 

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.
 
“SELLER”


MAJESCO ENTERTAINMENT COMPANY




By: /s/ Mohit Bhansali
       Name:  Mohit Bhansali
       Title: Director




“BUYER”


JESSE SUTTON
 
/s/ Jesse Sutton
 
 